ARGO GROUP ANNOUNCES 2 Company generated increased operating income for three and nine months despite the impact of hurricanes and achieved year over year growth in book value per share HAMILTON, Bermuda (Nov. 3, 2008) – Argo Group International Holdings, Ltd. (NasdaqGS: AGII), an international underwriter of specialty insurance and reinsurance products in niche areas of the property and casualty market, today announced financial results for the three and nine months ended Sept. 30, 2008. Highlights for the three months ended Sept. 30, 2008: · Hurricane and portfolio losses during the third quarter contributed to a net loss of $8.8 million; · Pre-tax operating income, or income before net pre-tax realized investment losses and other than temporary impairment charges, was $12.0 million compared with $11.3 million for the same three months of 2007; · Total revenue increased 36 percent to $351.4 million compared to $258.7 million for the same three months of 2007; · Gross written premiums totaled $477.7 million versus $332.9 million in the year-ago third quarter; · Pre-tax losses attributable to Hurricanes Gustav and Ike, including reinstatement premiums and net of estimated reinsurance recoveries, totaled $60.0 million; · The investment portfolio incurred net pre-tax realized investment losses and other than temporary impairment write-downs totaling $18.4 million. - more - Argo House T 441 296 5858 110 Pitts Bay Road F 441 296 6162 Pembroke, Bermuda HM08 www.argolimited.com Highlights for the nine months ended Sept. 30, 2008: · Net income was $51.1 million versus net income in the nine months ended Sept. 30, 2007 of $120.3 million, which included an extraordinary gain of $67.3 million associated with negative goodwill from the merger with PXRE Group Ltd.; · Pre-tax operating income, or income before net pre-tax realized investment losses and other than temporary impairment charges, was $82.8 million compared with $75.2 million for the same nine month period in 2007; · Total revenue increased 24 percent to $908.7 million compared to $734.6 million for the same nine months of 2007; · Gross written premiums totaled $1.2 billion versus $896.5 million in the first nine months of 2007; · Book value per share at Sept. 30, 2008 was $44.10 versus $43.81 per share at Sept. 30, 2007. Argo Group’s Chief Executive Officer, Mark E. Watson III, said, “Although the third quarter proved to be a challenging one for our Company and the entire property and casualty insurance industry, Argo Group demonstrated that our risk management practices were effective under the stress of multiple catastrophic events, including a historic downturn in global financial markets.The losses produced by two major hurricanes as well as those affecting our investment portfolio were within our risk tolerance and had less of an impact on Argo Group than many of our competitors. “In the wake of Gustav and Ike, it was imperative we also focus our attention on serving the needs of our insureds affected by the hurricanes,” said Watson.“I’m pleased to say our claims representatives were on the ground promptly so that they could respond to the needs of claimants, many of whom sustained devastating losses as a result of these storms,” said Watson. FINANCIAL RESULTS The
